 ARMCO STEEL CORPORATIONArmco Steel CorporationandUnitedSteelWorkersof America,AFL-CIOArmco Employees'Independent Federation,Inc.andUnited SteelWorkers of America,AFL-CIO.Cases 9-CA-4210 and 9-CB-1392June 10, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn February 19, 1970, Trial Examiner Paul E.Weil issued his Decision in the above-entitled con-solidated proceeding, finding that the Respondentshad engaged in and wereengagingin certain unfairlabor practices within themeaningof the NationalLaborRelationsAct, as amended, and recommend-ing that they cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theRespondent Union and the Respondent Employerfiled exceptions to the Trial Examiner's Decisionand the Respondent Employer filed a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions, the brief, and the entirestipulated record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.'We find no merit in the Respondents'argumentsagainst ourreaching the merits of this case. It ap-pears to us that the United States Court of Appealsfor the Sixth Circuit is aware of the Board's posi-tion, which was before it when the Respondent Em-ployer sought to enjoin any further proceedings be-fore the Board on the instant complaint. In denyingsuch an injunction, the court held that the Board"has jurisdiction to hear and decide the instant un-fair labor complaint subject to statutorily providedprocedures."2 Moreover, in order to allay certainconcerns of the court respecting "forum shopping,"the General Counsel stated, on behalf of the Board,that any petition for enforcement would be filed inthe Sixth Circuit and that if a petition were filed bya party to the proceeding in another circuit, theBoard would support the transfer of the case to the'As the record,exceptions,and brief adequately present the issues andthe positions of the parties,the Respondent Employer's request for oral ar-gument is hereby denied207Sixth Circuit.We note that the court in its decisionindicated no displeasure with our proceeding withthis case. However, with all deference to the court,we believe that the uniform administration of theAct, for which we are responsible, requires that weultimately seek a final disposition by the SupremeCourt in order to resolve the conflict among thevarious circuits on this important issue. Therefore,we affirm the Trial Examiner's conclusion that theRespondent Employer and the Respondent Unionviolated Sections 8(a)(1) and 8(b)(I)(A) of theAct, respectively, bymaintaining in effect thedisputed no-distribution provision in their contract,but we wish to make it clear that our affirmance isintended as nothing more than respectful disagree-ment with the view of the Sixth Circuit on the un-derlying legal issue and an attempt to protect, untilthe conflict in the circuits is resolved by theSupreme Court, what we consider to be substantialemployee rights.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Armco Steel Corpora-tion,Middletown, Ohio, and New Miami, Ohio, itsofficers, agents, successors, and assigns, and theRespondent,ArmcoEmployees'IndependentFederation, Inc.,Middletown,Ohio, and NewMiami, Ohio, its officers, agents, and representa-tives, shall take the action set forth in the Trial Ex-aminer's Recommended Order.MEMBER JENKINS,dissenting:Unlike my colleagues, I would dismiss the com-plaint. InArmco Steel Corporation v. N.L.R.B., 344F.2d 621, the United States Court of Appeals forthe Sixth Circuit denied enforcement of the Board'sOrder in that case and held that the no-distributionclause in the contract between the Company andtheArmco Employees' Independent Federation,Inc.,was a condition of employment and a propersubject for collective bargaining. The Board did notfilea petition forcertiorarito review the court'sdecision and subsequently acquiesced in the court'sdecision inArnico Employees Independent Federa-tion,Inc.;'which involved the identical clausebetween the identical parties. I still remain firmlyconvinced of the invalidity of the clause. However,the instant case involves the identical clause'At into Steel Corpirat,ont'.Ordman, 414 F2d 259, 250 (C A 6)155 NLRB 55 1, enfd 377F2d 140(CADC )183 NLRB No. 26 209ARMCO STEEL CORPORATIONperiod of 3 years which contained the same provi-sion. That contract has now expired and the partieshave stipulated that a succeeding contract againcontain thesame language.The parties "updated" the record of the priorproceeding by their stipulation and agreed state-ment of facts. The facts contained therein showthat since the earlier case the unit has becomeslightly smaller, shrinking from around 6,150 em-ployees to around 5,835 employees. Certain plantgates have been closed and certain others opened, anew public thoroughfare has been created nearthree of the entrances, and the places of residenceof the employees in the unit have remained sub-stantially the same except that a few more em-ployees live farther from the plant.The appearance of the above facts in the stipula-tion seems to be responsive to the decision of theCircuit Court which can be considered to havebased its refusal to enforce the Board's order atleast in part upon the accessibility of employees tothe distribution of information by means other thanthe distribution by employees of literature on plantpremises. In the Board's decision such evidence wasdeemed irrelevant on the theory that the contrac-tual clause interfered with employees in exercisingtheir basic rights under the Act.Respondent3 raises a number of procedural issuesby way of defense. I shall consider them before Ireach the merits of the case.FirstRespondent contends that "under univer-sally understood and accepted principles ofres ju-dicataand collateral estoppel the prior judgmentsand Board final orders upholding the validity of thecontract clause here in dispute bar the presentcomplaint." Respondent has reference to variousformer cases which had to do with this issue. How-ever, the only one of those cases that could raisethis defense is the judgment of the Sixth Circuit inArmco Steel Corp. v. N.L.R.B.,at 344 F.2d 621(1965 ), which reversed the Board's decision re-ported at 148 NLRB 1179 and set aside the orderof the Board.'It is clear that the contract clause with which weare dealing here is of precisely the same import asthat dealt with by the Sixth Circuit in the cited caseand there can be no doubt that the Sixth Circuitheld at the time it considered that case that thecontractual clause was valid. Thereafter, the issuehaving been considered by various circuits, a dif-ference of opinion has appeared among the circuits,with the Ninth Circuit agreeing with the Sixth thatthe clause is a valid exercise of the employer's andthe union's right by contract to place limitationsHereinafter the designation Respondent refers to the position taken b5Respondent Armco and concurred in by Respondent IndependentThe other cases cited by Respondent do not in fact constitute final or-ders of the Board or any court on the merits of the dispute with which weare here concernedN L R B v General Motors Corporation,345 F 2d 516,and the SeventhCircuit in the leading case on the issueN L R B v Gale Products, Dn tstonof Outboard Marine Corp,337 F 2d 370 (1964)upon the exercise of their organizational rights byemployees,5 while the Fifth Circuit held that theright to distribute literature is a personal rightwhich cannot be waived by a union,' and the EighthCircuit agreed with the Fifth Circuit.?The Board has held that it is the duty of the TrialExaminer to adhere to Board precedents until theBoard indicates acquiescence in the contrary viewsof a Circuit Court of Appeals or until the SupremeCourt of the United States has ruled otherwise.'The Board met this precise procedural issue in thesecondGeneralMotors Corporationcase at 158NLRB 1723, and found noresjudicataor collateralestoppel.Respondent's attempt to distinguish the secondGeneral Motorscase on the ground that the chargein that case was filed by a different party than thecharge in the originalcase must fail.A reading ofthe case reveals that the Board distinctly decidedthat under the authority ofCommissioner of Inter-nal Revenue v. Sunnen,333 U.S. 591, the partiesare not bound byres judicataor collateral estoppelwhere the second proceeding involved aninstru-ment or transaction "identical with but in a formseparable from the one dealt with in the firstproceeding."Accordingly the Board found theparties were not bound by the result reached in thepreviousGeneral Motorscase. The Board separate-ly pointed out that the lack of privity between thecharging parties further barred the application ofthe doctrineres judicata.There can be no doubtfrom the Board's decision that either ground suf-fices to bar the application of the doctrineres ju-dicata.In itsper curianidecision refusing to enforcethe Board's order the Ninth Circuit gave no ex-planation whatsoever. Assuming that one could at-tribute to the circuit the explanation that it did notagree with the Board's decision with regard to theargument ofres judicataor collateral estoppel I amaware of no action taken by the Board to indicateits acquiescence in that decision nor of any decisionby the United States Supreme Court reversing theBoard. Accordingly I am bound, by the Board's ac-tion in theGeneral Motorscase, to find in the in-stant case that the doctrineresjudicataor collateralestoppel is not applicable herein.Respondent contends that "if the Trial Examinershould feel ... that the Board'sGeneralMotorscase precludes him from dismissing on the basis ofargument II then he can and must dismiss on thebasis of argument III." The gist of argument III isthat the complaint must be dismissed because thecontract it attacksisnolonger in essence but hasbeen renewed and "thus the estoppel the General6N.L.R.B. v. Mid-States Metal Products,Inc., 403 F.2d 702 (1968).t International Assoctanon of Machuusts etcDistrut No 9 [McDonnellDouglas Corporation] v N L RB, 415 F 2d 113 (1969), enfg 171 NLRBNo 35"International Assoctanon of Maclutusti and Aerospace Wor/.en, DistrictNo 9 (McDonnellDouglasCorporation),171NLRB No 35, and casesthere cited DECISIONSOF NATIONAL LABOR RELATIONS BOARD208between the identical parties, albeit in a differentcontract. I think that considerations favoring "anend tolitigation" at some point-expense, effort,prior decision of thesame issue, lapse of time-allimpel us here to regard this issue, between theseparties, as finally determined and closed. Thus, as amatter of policy and judgment, I cannot see that itin any way effectuates the policies of the Act toproceed with this case to a wholly predictablereversal by the Court of Appeals which has previ-ously determined the matter contrary to our views.Accordingly, I would dismiss the complaint.lation and Agreed Statement of Facts for the pur-pose of avoiding a formal hearing on the complaint.All parties filed briefs in support of their respectivepositions. In its brief Respondent Armco reiterateditsarguments contained in its Motion to Dismisswhich have been ruled upon by Trial ExaminerSchneider.After due, consideration of the Stipulation andAgreed Statement of Facts, which are herebyreceived, and the joint exhibits attached to thestipulation and in contemplation of the briefs, Imake the following:FINDINGS OF FACTTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On charges filedMarch 6, 1967, by United Steel Workers of Amer-ica,AFL-CIO, hereinafter called Steelworkers,against Armco Steel Corporation, hereinafter calledRespondent Armco, and Armco Employees' Inde-pendentFederation,Inc.,hereinaftercalledRespondent Independent, the General Counsel ofthe National Labor Relations Board, herein calledthe Board, by the Regional Director for Region 9(Cincinnati), issued an Order Consolidating Cases,Complaint and Notice of HearingagainstRespond-ent Armco and Respondent Independent allegingthat Respondent Armco violated Section 8(a)(1) ofthe Act and that Respondent Independent violatedSection 8(b)( I )(A) of the Act by maintaining intheir collective-bargaining agreement a provisionprohibiting distribution or posting by employees ofliterature upon company property except as ap-proved by the Company. In its duly filed answerRespondent Armco set up five affirmative defenses,admitted all the facts alleged in the complaint butdenied the legal conclusions attendant thereto andprayed for an order directing the General Counselto refrain from any further attacks upon the said"no distribution" clause.By its duly filed answer Respondent Independentadopted the defenses set forth in Respondent Arm-co'sanswer, complained that the complaint isharassingand oppressive to it, requested dismissalof the complaint, and joined in Respondent Arm-co'sprayerforfurtherrelief.ImmediatelythereafterRespondent Armco filed a Motion toDismissand for Affirmative Relief, couched inhyperbolic terms, which in effect reiterated the fiveaffirmative defenses contained in the complaint.The motion of Respondent Armco was opposed bythe General Counsel and an order denying said mo-tion issued on May 13, 1969, signed by Trial Ex-aminerCharlesW. Schneider. Thereafter theparties filed with the Chief Trial Examiner a Stipu-I.THE BUSINESS OF RESPONDENT ARMCORespondent Armco is an Ohio corporation withitsprincipal office in Middletown, Ohio, and withplants in Middletown and New Miami, Ohio, whereit is engaged in the manufacture, fabrication, andsale of steel and related metal products. During thepast year, a representative period, RespondentArmco had a direct outflow in interstate com-merce of its products valued in excess of $50,000which it sold and shipped from its places of busi-ness directly to points outside the State of Ohio.Respondent Armco is and has been an employerengaging in commerce within the meaning of Sec-tion 2(6) and (7) of the Act at all times materialherein.II.THE LABOR ORGANIZATIONS INVOLVEDRespondents Independent and Steelworkers areboth labor organizations within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThere are no facts in dispute in the instant case.At all relevant times Respondent Independent hasbeen the collective-bargaining representative ofRespondent Armco's employees at the Middletownand New Miami plants. Since 1944 the contractbetween the two Respondents has contained aprovision that prohibits distribution or posting ofliterature by employees upon company property ex-cept as approved by the Company. It is clear thatthe parties have enforced this provision at all rele-vant times. The identical provision was consideredby the Board in 1964 and found under the rule inGale Products, Division of Outboard Marine Corp.'to violate Section 8(a)(1) of the Act.' Enforcementof the Board's order was refused by the UnitedStates Court of Appeals for the Sixth Circuit in1965(Armco Steel Corporation v. N.L.R.B., 344F.2d 621). The then existing contract expired in1966 and a new contract was entered into for a1142 NLRB 1246, enforcement denied 337 F 2d 390(C A 7, 1964)2 148 NLRB 1179 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel seeks would not be mutual." Respondentargues if the General Counsel is not bound by thecourt's decision with regard to the earlier contractbecause the doctrineres judicatahas no applica-tion, the Respondent could lawfully keep the clausein the 1969-71 contract if they lost the litigation inthe instant case, just as the General Counsel couldlawfully attack the clause in the 1969-71 contractif he lost in the instant case. Under these circum-stances Respondent points out the prosecution ofthe litigation of this, complaint is "a pointless exer-cise in utter futility." Respondent complains thatTrial Examiner Schneider failed to come to gripswith the argument of no mutual estoppel in dealingwith its Motion to Dismiss the Instant Complaint.Respondent states in its brief "[T]he argument isthat if the Board is not to be bound by an order ad-verse to it because of a new contract the Boardcannot bind the parties beyond the term of the con-tract byissuingan order adverse to them." Respon-dent urges me, and the Board, to state explicitly theno mutual estoppel argument in our decisions anddeal with it explicitly "and not by the invocation ofa double standard which permits the Board's orderto run past the term of the contract but not acourt's refusal to enforce that order."As I view the argument Respondent is confusingan act with the consequences that stem from it.When the Board finds that an unfair labor practicehas been committed, whether by the entry into acontract, as here, or the refusal to enter into a con-tract, or perhaps a discharge of an employee, or byany of a number of activities by which employers orunions can violate the Act, the Board commonlyorders the parties to cease and desist from com-mitting the unfair labor practice. In the circum-stances that the unfair labor practice is embodied ina contract such as in the instant case, the Boardcommonly requires that the parties cease giving ef-fect to the contractual provision. The Board's orderto that extent of course acts only on the then exist-ing contractual provision. It does not by its termsact on future contractual provisions since they arenot then in existence and a cease-and-desist ordercannot be effective with regard to a nonexistentcontractual provision. However, additionally, whenthe Board has reasonable cause to believe that aparty whom it has found to have violated the Act isliable to violate it again the Board issues a prospec-tiveorder that the offending party should alsothenceforth prospectively not commit the unfairlabor practice found to have been committed in thepast.The prospective effect of such orders isseparate and distinct from the cease-and-desisteffect of such orders and they are considered assuch both by the Board and the courts. In fact thebreadth of prospective orders has been the subjectof a great deal of litigation and the Board is oc-casionally required to trim its prospective order toencompass only such unfair labor practices as therecord reveals Respondent to be prone to commit.9Assuming the contract clause here in issue to beviolative it can scarcely be said that Respondenthas not shown a proclivity to commit this violation.Respondent argues that the clause has been inexistence since 1944 and exists in its new contract,the successor to the one here under discussion.Thus the factors are present to warrant the Boardin not only ordering that Respondent cease anddesist from giving effect to the expired contractbut prospectively to cease and desist from givingeffect to any contract now or in the future contain-ing the clause which the Board finds unlawful. Themutual estoppel of which Respondent speaks runsto the act; i.e., the contract clause in the instantcase. It is effective only with regard to the Board'sorder, if such there be, to cease and desist fromgiving effect to the contract clause in issue in theinstant case. But assuming the issuance herein ofa prospectiveorder the doctrine of mutual estoppelwill require that both parties are estopped to re-litigate the effect of the preceding contract. Ac-cordingly the dilemma that looms so large inRespondent's mind does not appear to me to exist.The Respondent contends that the GeneralCounsel violated section 6(b) cf the AdministrativeProcedure Act (5 U.S.C. Sec. 555(b)) and also thespirit of Section 10(b) of the Act. This issue too wasraised before Trial Examiner Schneider in Respond-ent'sMotion to Dismiss. I agree with Trial Ex-aminer Schneider in his disposition of this issue andI shall adopt the language with which he treated itas follows:Aswe have seen, 21 months elapsedbetween the filing of the instant charges andthe issuance of complaint. In view of the na-ture of the issue and the previous litigation,such a delay would on its face seem unreasona-ble,warranting suspicion that the charge wasbeing preserve on the remote chance that fu-ture events might make it useable. In such asituation the motion for dismissal might per-haps properly be granted for manifest preju-dice. However, the facts show this not to havebeen the caseAt the time the instant charges were filed,the Board had twice since the Court's firstArmcodecision (inMid-StatesMetal Productsand * in the secondGeneralMotorscase) an-nounced its disagreement with the principle oflaw enunciated by the Court, and theMid-Statescase was then pending before the FifthCircuit for disposition. In such circumstances itwas not inappropriate for the General Counseltowithhold action on the charges until thesN L R B vLocal 926latemattona!Lnuonof Opeiatnng Enga,ee,[Armco Drainage & Metal ProduUS, Inc1, 267 F 2d 418 (C A 5) ARMCO STEEL CORPORATIONFifth Circuit had decided theMid-Statescase.SeeBryant Chucking Grinder Co. v. N.L.R.B.,389 F.2d 565 (C.A. 2, 1967). Indeed, it is dif-ficult to see what other prudent course theGeneral Counsel could have followed in viewof the provisions of Section 10(b) of the Act.Addressing myself to the merits of the case, it isclear that the contractual provision with which we:irehere dealing is substantially identical to con-tractual provisions found by the Board in the casescited above.10 Respondent contends herein that theBoard has not met its burden of proving that theclause is discriminatory in purpose or effect or thatitsignificantly hampers effective communicationwith the employees by any union. Of course as theBoard has pointed out in each of these cases thegravamen of the violation is not a possible dis-criminatory effect nor the curtailment of effectivecommunication with employees by a union butrather the limits to a union's power to waive the in-dividual statutory rights of employees. The Boardviews such a contractual provision as an attempt toimpair the freedom of employees to change theirbargaining agent. In the instant case, as in thepreceding cases, Respondent has presented no per-suasive countervailing considerations. The Boardhas held that the presumed benefit to the union andthe employer of a peaceful contractual relationshipisnot such a countervailing consideration that itjustifies the union in thus attempting to waive suchguaranteed employee rights. A full discussion ofthis issue is to be found in the Board's secondGeneral Motors Corporationdecision,supra,com-mencing at 1726 Nothing would be served by myquoting it at length or paraphrasing it, and I shallnot do so.Respondent has presented no rationale underwhich they can prevail in my opinion Accordingly Ifind that as alleged the Respondent Employer isguilty of a violation of Section 8(a)(1) and Respon-dent Union of a violation of Section 8(b)( I )(A) bytheir maintenance of the disputed provision in theircontract.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found to have oc-curred as set forth above, occurring in connectionwith the operation of Respondent Armco asdescribed in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow thereof.10GaleProducts,GeneralMotors, /AM Dtctrici Au 9 (McDonnellDouglac Corp .ation),and the firstAicnc acase11 In the event no exceptionsare filed as provided b^ Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, theV. THE REMEDY211Having found that Respondent Armco andRespondent Independent have violated and areviolating Section 8(a)(1) and 8(b)( I )(A) of theAct, respectively, by maintaining in effect a provi-sioninthecollective-bargainingagreementdescribed above, I shall recommend that, they beordered to cease and desist from maintaining, giv-ing effect to, or enforcing such provision in the ex-pired contract and prospectively that the Respond-ents shall not by contract or otherwise interferewith the right of employees to use the customaryand vital channel of communication proscribed bythe contract; i.e., the distribution of literature ontheir own time in nonworking portions of the plant.CONCLUSIONS OF LAW1.Armco Steel Corporation is engaged in com-merce withinthe meaningof Section 2(6) and (7)of the Act.2.Respondent Armco Employees' IndependentFederation,Inc., isa labor organization within themeaning ofSection 2(5) of the Act.3.Respondent Armco and Respondent Indepen-dent, by maintaining in effect a collective-bargain-ing agreementprohibiting the distribution of litera-ture during nonworkingtimein nonworking areasof the Employer's property violated and are violat-ing Section 8(a)(1) and 8(b)(I)(A) of the Act,respectively.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and ;7) of the Act.RECOMMENDED ORDER"Upon the basis of the foregoing findings of factand conclusions of law and the entire record in thisproceeding, I recommend that Respondent ArmcoSteel Corporation, its officers, agents, successors,and assigns, and Respondent Armco Employees' In-dependent Federation, Inc., its officers, agents, andrepresentatives, shall.1.Cease and desist from maintaining, giving ef-fect to, or enforcing any provision of a collective-bargaining agreement which prohibits any em-ployee from distributing literature on behalf of anylabor organization other than the contracting labororganization or distributing literature in oppositionto any labor organization where, in either case, theactivity occurs in nonworking areas on nonworkingtime.findings,conclusions, recommenda'ions, and Re-ommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become itsfindings,conclusions,and order, andall objections thereto shall be ueemedssaived for.illpurposes427-258 O-LT - 74 - 15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which itis found will effectuate the policies of the Act.(a) Post at each of the employee bulletin boardsinRespondent Employer's plants in Middletownand New Miami, Ohio, copies of the attachednoticemarked "Appendix. 111213Copies of saidnotice, on forms provided by the Regional Directorfor Region 9, after being duly signed by representa-tives of Respondent Armco and Respondent Inde-pendent, shall be posted by them immediately uponreceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby both Respondents to insure that said notices arenot altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 9, inwriting,within 20 days from the receipt of thisDecision and Recommendation what steps havebeen taken to comply herewith.''" In the event that the Board'sOrder is enforced by a Judgment of aUnitedStates Courtof Appeals, the wordsin the notice reading "Posted byOrder of the National LaborRelations Board"shall bechanged to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."" The record reveals that b} contractbulletinboards are maintained bythe Employer for the useof Respondent Union The intent of this provisionis that notices bepostedboth onthe "Union'sbulletinboards" and thosemaintainedby the Employer for its own usein posting notices to em-ployees" In the event that this RecommendedOrder is adopted by the Board,this provisionshall be modifiedto read"Notify saidRegional Director, inwriting, within10 days from the date of this Order, whatsteps Respondenthas takento comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, give effect to, or en-force any provision of a collective-bargainingagreement which prohibits any employee fromdistributing literature on behalf of any labororganization other than the contracting labororganization or distributing literature in op-position to any labor organization where, ineither case, the activity occurs in nonworkingareas on nonworking time.ARMCO STEELCORPORATION(Employer)DatedBy(Representative) (Title)ARMCO EMPLOYEES'INDEPENDENTFEDERATION, INC.(Union)DatedBy(Representative) (Title)This is an official notice andmust not bedefacedby anyone.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 550 Main Street, Federal OfficeBuilding,Room 2407, Cincinnati, Ohio 45202,Telephone 513-684-3686.